Citation Nr: 1818898	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  16-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received with respect to a claim of service connection for tinnitus.

3.  Entitlement to service connection for bladder cancer, to include as secondary to exposure to an herbicide agent.

4.  Entitlement to service connection for kidney cancer, to include as secondary to exposure to an herbicide agent.

5.  Entitlement to service connection for a prostate disorder, to include as secondary to exposure to an herbicide agent.



REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for bladder cancer, kidney cancer, a prostate disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for bilateral hearing loss has been received since the final rating decision that denied service connection for bilateral hearing loss.

2.  New evidence that tends to substantiate the claim of service connection for tinnitus has been received since the final rating decision that denied service connection for tinnitus.

3.  The Veteran's currently diagnosed tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received, and the claim of service connection for tinnitus is reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

With respect to the Veteran's claimed bilateral hearing loss and tinnitus, the Veteran claimed service connection for bilateral hearing loss and tinnitus in March 2005; in a December 2005 rating decision, the AOJ denied service connection for the Veteran's claimed bilateral hearing loss and tinnitus, noting there was no evidence of hearing loss or tinnitus in service, and stating that those conditions neither occurred in or were caused by service.  The Veteran was notified of that decision in a January 2006 letter.  The Veteran did not submit any additional evidence or notice of disagreement within one year of that letter.

As no new and material evidence or notice of disagreement was received during the appeal period following the January 2006 letter, the December 2005 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claims of service connection for tinnitus and bilateral hearing loss.  See 38 U.S.C. § 5108 (2012); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

The Veteran filed claims to reopen his bilateral hearing loss and tinnitus claims in May 2007 and January 2015.  The Veteran submitted a number of statements providing additional detail regarding his in-service noise exposure, stating in his May 2007 claim that he has not had any noise exposure since his service with an artillery unit in Vietnam that even closely resembled a battalion "fire for effect", and stating in his March 2016 appeal that the decibel levels were well over 120db each time the Howitzer gun went off, and that his ears have been ringing ever since.  The Board concludes that this evidence received subsequent to the December 2005 rating decision relates to his bilateral hearing loss and tinnitus claims.

Based on the evidence received since the prior final rating decisions, including the Veteran's statements concerning his in-service noise exposure, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claims of service connection for bilateral hearing loss and tinnitus, and these claims are reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

2.  Service connection for tinnitus

For the following reasons, the Board finds service connection for tinnitus is warranted.  The Veteran has reported in several statements that he currently suffers from tinnitus.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds that the Veteran has a current tinnitus disability, and the first element of service connection has been met in this case.

Regarding the second element of service connection, the Veteran has also asserted that he was exposed to loud noise during military service, specifically noise from artillery while serving in Vietnam.  The Veteran's Form DD 214 demonstrates that his military occupational specialty (MOS) was Artillery Mechanic.  Thus, the Board finds that the types, places and circumstances of the Veteran's service are consistent with the noise exposure he has attested to having during military service.  See 38 U.S.C. § 1154(a) (2012).  Consequently, as the second element of service connection has also been met in this case, this case turns on the nexus element.

The Veteran has previously indicated that his tinnitus began while in service.  As noted above, in his March 2016 appeal, the Veteran stated that he was exposed to loud noise on a daily basis while serving as a Howitzer assistant gunner in Vietnam, and that his ears have been ringing ever since.  In an April 2007 audiology consult, the Veteran reported bilateral, constant tinnitus that began in service.  The Veteran's consistent lay statements therefore appear to indicate that the Veteran's tinnitus began in service; the Board finds the Veteran's competent lay statements to be credible.  

The Veteran underwent a May 2005 VA audiological examination, in which the examiner stated that she was unable to determine the etiology of the Veteran's tinnitus without resorting to mere speculation, stating that the Veteran's recounting of his noise exposure and tinnitus was inconsistent.  However, the VA examiner also indicated that the Veteran has current, persistent tinnitus, that it began in service, and that he has a history of military noise exposure.  Given the above information, it is unclear why the VA examiner was unable to provide an etiology opinion with respect to the Veteran's claimed tinnitus.  Because the VA examiner failed to provide an adequate rationale with respect to her opinion, the Board finds the May 2005 VA examination report is inadequate for adjudication purposes, and will be assigned no probative weight.  

In light of the Veteran's consistent and competent lay statements that he had tinnitus ever since his military service, the Board concludes that the Veteran's tinnitus was incurred in or caused by service.  Accordingly, the Board finds that service connection for tinnitus is warranted.  See38 C.F.R. §§ 3.102, 3.303; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an organic disease of the nervous system included under § 3.309(a), at least when there is evidence of acoustic trauma).  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

ORDER

New and material evidence with respect to the claims of service connection for tinnitus and bilateral hearing loss has been received; those claims are reopened, and to this limited extent, the appeal of those issues is granted.

Service connection for tinnitus is warranted.


REMAND

With respect to the Veteran's claimed kidney cancer, bladder cancer, and prostate disorder, the Board notes that there appear to be outstanding VA treatment records that have not been associated with the Veteran's claims file.  Specifically, available VA treatment records note past treatment and diagnoses relevant to the Veteran's claimed kidney cancer, bladder cancer, and prostate disorder that do not appear to have been associated with the file.  In an April 2007 nursing discharge note at Martinez Outpatient Clinic (OPC), a computerized problem list references a January 2007 nephrectomy, a January 2007 diagnosis of malignant neoplasm of the renal pelvis, a February 2007 diagnosis of benign prostatic hypertrophy, and a June 2001 diagnosis of prostatitis.  Additionally, in a June 2007 pre-op evaluation for a transurethral resection of bladder tumor (TURBT) at the Sacramento VA Medical Center (VAMC), two past TURBT procedures and a January 2007 right nephroureterectomy are referenced in the Veteran's past surgical and anesthesia history.  However, the treatment records associated with those procedures and diagnoses do not appear to have been associated with the Veteran's claims file.  On remand, all outstanding VA treatment records must be associated with the record.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With respect to the Veteran's claimed bilateral hearing loss, the Board notes that the Veteran was provided with a May 2005 VA audiological examination, in which the examiner diagnosed the Veteran with mild to moderate bilateral sensorineural hearing loss.  However, the May 2005 VA examiner stated that she would be unable to provide an etiology opinion with respect to the Veteran's bilateral hearing loss without resorting to mere speculation, noting that she was unable to review the Veteran's medical records, that he had inconsistencies in his case history, and that he had been exposed to noise for many years outside of service.  As noted above, the Veteran has subsequently submitted additional lay statements with respect to his noise exposure in service.  Additionally, the Board has granted service connection for the Veteran's tinnitus.  Consequently, a new VA audiological examination should be obtained on remand to determine the nature and etiology of the Veteran's claimed hearing loss. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all outstanding VA treatment records from the Sacramento VAMC, Martinez OPC, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bladder cancer, kidney cancer, or prostate condition, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Arrange for an audiologist, other than the one who provided the May 2005 opinion, to review the Veteran's claims file and address the following: 

The examiner should opine whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  The examiner should also opine as to whether the Veteran's bilateral hearing loss is related to his service-connected tinnitus.  Please note for purposes of this opinion that noise exposure during military service has been conceded.

The examiner should focus specifically on whether the noise exposure in service is the cause of the Veteran's hearing loss, whether such hearing loss began during or was initially manifested during military service, or whether the Veteran's hearing loss is proximately due to or the result of the Veteran's tinnitus.  The examiner should also address the Veteran's lay statements concerning noise exposure in service, and the Veteran's service treatment records indicating that he sought treatment for his right ear in service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of hearing loss due to noise exposure in service.

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

4.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


